                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

 SHIRLEY DEPARI, EXECUTRIX,
 OF THE ESTATE OF LUIGI
 DEPARI,                                  CIVIL ACTION NO. 3:17-cv-00755
         Plaintiff,

            v.                            (SAPORITO, M.J.)

 JESSE RUNYON, et al,

            Defendants.

                             MEMORANDUM


      This matter is before the court on the motion to intervene by Christine

Rutkowski, Thomas Rutkowski, and Matthew Rutkowski, individually and

as administrators of the estate of Thomas Rutkowski (the “Rutkowskis”).

(Doc. 77). The sole purpose of the motion is to seek an order unsealing

documents filed with the court. Also, before us is the Rutkowskis’ motion

to unseal court filings. (Doc. 79).


I.   Statement of Facts

     This wrongful death and survival action arises out of the death of

plaintiff’s decedent, Luigi Depari, as a result of a motor vehicle accident

                                      1
that occurred on November 18, 2016, on Interstate 80 in Monroe County,

Pennsylvania. The plaintiff initiated this action by the filing of a complaint

in this court on April 28, 2017. (Doc. 1).      Counsel for the defendants

informed the court that the parties resolved this case. (Doc. 60). On

November 15, 2018, we entered an order dismissing the action with the

right to reinstate the action if the settlement was not consummated within

sixty days. (Doc. 61). Thereafter, we granted the request of counsel to

extend the time for consummation of settlement to one hundred days from

December 17, 2018. (Doc. 61; Doc. 62; Doc. 63).

      On January 17, 2019, the plaintiff filed a motion to file a document

under seal (Doc. 64), which we granted by order dated January 23, 2019.

On January 24, 2019, the plaintiff filed, under seal, a petition for approval

of settlement of wrongful death and survival actions and allocation of

settlement proceeds. (Doc. 67). On January 29, 2019, the plaintiff filed,

under seal, a praecipe to supplement exhibits on petition. (Doc. 71). On

February 7, 2019, the parties jointly filed, under seal, an amendment to the

petition of the plaintiff for approval of settlement of wrongful death and

survival actions and allocation of settlement proceeds and for temporary

sealing of the petition. (Doc. 73).

                                      2
     We entered an order on the parties’ joint amended petition for

approval of settlement which approved the settlement and granted the

motion to seal all petitions for approval of settlement together with the

general release executed by the parties. The order sealed these records for

the duration of pending related Pennsylvania state court actions or for a

period of twenty-four months, whichever first occurs. (doc. 74).

     On March 14, 2019, the Rutkowskis filed a motion to intervene for the

sole purpose of seeking to unseal documents filed with the court (Doc. 77),

and a motion to unseal court filings (Doc. 79).      The plaintiff and the

defendants jointly oppose the motions. (Doc. 81; Doc. 82). After the parties

and the Rutkowskis filed their respective briefs, the United States Court of

Appeals for the Third Circuit addressed similar issues in In re Avandia

Marketing Sales Practices and Products Liability Litigation, 924 F.3d

662 (3d Cir. 2019). We directed the parties and the Rutkowskis to file

supplemental briefs and scheduled oral argument for June 25, 2019.

(Doc. 86). The matter has been briefed and oral argument was heard

on June 25, 2019, as previously ordered. The matter is now ripe for a

decision.



                                     3
II.   Legal Standards

      A. Intervention

      In order to prevail on a Rule 24(b)(1)(B) motion for permissive

intervention, the moving party must satisfy two requirements: (1) the

motion must be timely; and (2) the moving party must have a claim or

defense that shares with the main action a common question of law or fact.

See Fed. R. Civ. P. 24(b)(1)(B); see also Brody v. Spang, 957 F.2d 1108, 1115

(3d Cir.1992).    As discussed below, “[t]hese requirements have been

interpreted flexibly when a non-party seeks intervention for the limited

purpose of modifying a protective [or confidentiality] order.” In re

Linerboard Antitrust Litig., 333 F. Supp. 2d 333, 339 (E.D. Pa. 2004).

      In Pansy v. Borough of Stroudsburg, the Third Circuit—adopting the

reasoning of the Ninth Circuit Court of Appeals in Beckman Industries, Inc.

v. International Insurance Co.—stated that “the same legal theory [that

was raised in the main action], is not required when intervenors are not

becoming parties to the litigation. There is no reason to require such a

strong nexus of fact or law when a party seeks to intervene only for the

purpose of modifying a protective [or confidentiality] order.” 23 F.3d at 772,

778 (3d Cir. 1994)(quoting Beckman, 966 F.2d 470, 474 (9th Cir.

                                      4
1992)(second alteration added)). The Third Circuit explained that a party

seeking intervention meets the requirement of Rule 24(b)(1)(B) by virtue of

the fact that it challenges the validity of the confidentiality order entered

in the main action. See id.

     The requirement that the motion be timely filed “has also been

interpreted    broadly   in   the   context   of   modifying   protective    [or

confidentiality] orders.” Linerboard, 333 F. Supp. 2d at 339. In Pansy, the

Third Circuit explained that there is a “growing consensus among the

courts of appeals that intervention to challenge confidentiality orders may

take place long after a case has been terminated” or “after the underlying

dispute between the parties has long been settled.” 23 F.3d at 779 (quoting

Leucadia, Inc. v. Applied Extrusion Tech., Inc., 998 F.2d 157 (3d Cir. 1993)

(internal quotation marks omitted).

     B. Motion to Unseal

     The      rules   which   govern   this   court’s   consideration   of   the

confidentiality of court documents were recently delineated by the Third

Circuit Court of Appeals in Avandia. Because the settlement of this case

involves the resolution and/or compromise of claims filed on behalf of the

decedent’s estate, court approval of the settlement is statutorily required.

                                       5
See 20 Pa. Cons. Stat. Ann. § 3323. Accordingly, the petition for court

approval of this settlement was required to be filed as part of the official

court record. We recognize that the presumption in this circuit is that there

exists a right of public access to judicial proceedings and judicial records.

Bank of Am. Nat’l Tr. & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d

339, 344 (3d Cir. 1986); Littlejohn v. Bic Corp., 851 F.2d 673, 677-78 (3d

Cir. 1988).    The court possesses discretion in deciding whether the

presumption of public access has been overcome; however, confidentiality

orders cannot be granted capriciously. Calvert v. Gen. Accident Ins. Co.,

No. Civ. A 99-3599, 2000 WL 124570, at *8 (E.D. Pa. Feb. 2, 2000).

     Despite the strong presumption in favor of accessibility of judicial

records, our circuit permits the sealing of documents in appropriate

circumstances “when justice so requires.” Leap Sys., Inc. v. Moneytrax, Inc.,

638 F.3d 216, 221 (3d Cir. 2011). The party seeking the sealing order, bears

the burden to overcome the presumption of access to show that the interest

in secrecy outweighs the presumption. Id. at 221-22 (quoting In re Cendant

Corp. 260 F.3d 183, 190 (3d Cir. 2001)); see also E.E.O.C. v. Kronos Inc.,

620 F.3d 287, 302 (3d Cir. 2010) (“The burden of justifying confidentiality

remains at all times on the party seeking the order.”).

                                     6
     Avandia delineated three distinct standards when considering

various challenges to the confidentiality of documents.

           A. Discovery Materials Under Fed. R. Civ. P. 26

     To protect a litigant from “annoyance, embarrassment, oppression, or

undue burden or expense,” Fed. R. Civ. P. 26(c) authorizes the District

Court to enter a protective order. As Avandia has confirmed, a court should

apply the factors articulated in Pansy, 23 F.3d at 783-92 (3d Cir. 1994).

Avandia, 924 F.3d at 671. The primary requirement for filing a document

under seal is a showing of “good cause” which is established on a showing

that disclosure will work a clearly defined and serious injury to the party

seeking closure. The injury must be shown with specificity. Pansy, 23 F.3d

at 786 (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir.

1984)). “Broad allegations of harm, unsubstantiated by specific examples

or articulated reasoning” do not satisfy the “good cause” requirement.

Cipollone v. Liggett Grp., Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

     In determining whether good cause exists, the federal courts have

adopted a balancing approach under which the following factors may be

considered: (1) whether disclosure will violate any privacy interests; (2)

whether the information is being sought for a legitimate purpose or for an

                                     7
improper purpose; (3) whether disclosure of the information will cause a

party embarrassment; (4) whether confidentiality is being sought over

information important to the public health and safety; (5) whether the

sharing of information among litigants will promote fairness and efficiency;

(6) whether a party benefiting from the order of confidentiality is a public

entity or official; and (7) whether the case involves issues important to the

public. Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)

(citing Pansy, 23 F.3d at 787-91). Accordingly, a court must balance the

factors which favor maintaining confidentiality against the factors which

favor public access to determine whether the requested documents should

be filed under seal.

           B. Judicial Records and Documents

     The common law presumes that the public has a right of access to

judicial materials in both criminal and civil cases to promote public

confidence in the judicial system by enhancing testimonial trustworthiness

and the quality of justice dispensed by the court. Avandia, 924 F.3d at 672.

The right of access includes the right to attend court proceedings and to

“inspect and copy public records and documents, including judicial records

and documents.” Id.; In re Cendant Corp., 260 F.3d at 192. The right of

                                     8
access is dependent on whether the document or record is a “judicial

record,” which is a document that “has been filed with the court, or

otherwise somehow incorporated or integrated into a district court’s

adjudicatory proceedings.” Id. The presumption may be rebutted, and the

party seeking to rebut the presumption bears the burden of demonstrating

“that the interest in secrecy outweighs the presumption” and that “the

material is the kind of information that courts will protect and that

disclosure will work a clearly defined and serious injury to the party

seeking closure.” Bank of Am., 800 F.2d at 344; Miller v. Indiana Hosp., 16

F.3d 549, 551 (3d Cir. 1994). Finally, Avandia set down some additional

rules:

           To overcome that strong presumption, the District
           Court must articulate the compelling, countervailing
           interests to be protected, make specific findings on
           the record concerning the effects of disclosure, and
           provide an opportunity for interested third parties to
           be heard. In delineating the injury to be prevented,
           specificity is essential. Broad allegations of harm,
           bereft of specific examples or articulated reasoning,
           are insufficient. Careful factfinding and balancing of
           competing interests is required before the strong
           presumption of openness can be overcome by the
           secrecy interests of private litigants. To that end, the
           District Court must conduct a document-by-
           document review of the contents of the challenged
           documents.

                                      9
924 F.3d at 672-73. (citations, alterations, and internal quotation marks

omitted)

            C. First Amendment Right of Access to Civil Trials

       The public and press have a First Amendment right of access to civil

trials. Publicker Indus., 733 F.2d at 1070. To determine whether the First

Amendment right of access applies, the Third Circuit uses a two-prong test

based on experience and logic to assess if the right of access attaches: “(1)

the experience prong asks ‘whether the place and process have historically

been open to the press’; and (2) the logic prong evaluates ‘whether public

access plays a significant positive role in the functioning of the particular

process in question.’” Avandia, 924 F.3d at 673; N. Jersey Media Grp. Inc.

v. United States, 836 F.3d 421, 429 (3d Cir. 2013). If both prongs are

satisfied, a qualified First Amendment right of public access attaches. Id.

“The First Amendment right of access requires a much higher showing than

the common law right [of] access before a judicial proceeding can be sealed.”

Cendant Corp., 260 F.3d at 198 n.13. Any restriction on the right of public

access “is . . . evaluated under strict scrutiny.” PG Publ’g Co., 705 F.3d at

104.    If the First Amendment right of access applies, “there is a

presumption that the proceedings will be open to the public.” Publicker

                                     10
Indus., 733 F.2d at 1073. The party seeking closure may rebut the

presumption of openness only if able to demonstrate “an overriding interest

[in excluding the public] based on findings that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Id.

The party seeking closure or sealing in the face of the First Amendment

right of access “bears the burden of showing that the material is the kind

of information that courts will protect and that there is good cause for the

order to issue.” Id. at 1071. Good cause means “that disclosure will work a

clearly defined and serious injury to the party seeking closure”; “[t]he injury

must be shown with specificity.” Id.

III. Discussion

     A. Motion to Intervene

     Here, the Rutkowskis seek to intervene for the limited purpose of

challenging the validity of the sealing Order entered in this case. Under

these circumstances, the fact that the Rutkowskis are challenging the

sealing Order is sufficient to satisfy the requirement that their claim or

defense share with the main action a common question of law or fact. See

Flint v. Lombardi, 782 F.3d 963, 967 (8th Cir. 2015) (stating that “it is the

public’s interest in the confidentiality of the judicial records that—‘in the

                                       11
language of Rule 24(b)[(1)(B)]—[is] a question of law . . . in common between

the Parties [to the original suit] and the [would-be intervener]’”) (quoting

Jessup v. Luther, 227 F.3d 993, 999 (7th Cir. 2000) (first alteration added));

see also Pansy, 23 F.3d at 778 (explaining that “[b]y virtue of the fact that

the Newspapers challenge the validity of the Order of Confidentiality

entered in the main action, they meet the requirement of [Rule 24(b)(1)(B)]

that their claim must have a ‘question of law or fact in common’ with the

main action”). Accordingly, the Court finds that the Rutkowskis meet the

commonality requirement for permissive intervention. The Court further

finds that because intervention in this case relates to a “particularly

discrete and ancillary issue” and “will not disrupt the resolution of the

underlying merits” of this case, which have already been resolved and “are

no longer subject to review,” delayed intervention by the Rutkowskis will

cause minimal, if any, prejudice to the plaintiff. Public Citizen v. Liggett

Grp., Inc., 858 F.2d 775, 786 (1st Cir. 1988). Therefore, we will grant the

Rutkowskis’ motion to intervene.

     B. Motion to Unseal Records

     In determining the motion to unseal records, our first task is to

ascertain the applicable standard.        The Rutkowskis argue that the

                                     12
standard regarding the right of access to judicial records applies, while the

plaintiffs and the defendants maintain that the “good cause” standard

applies to seal the records after balancing the Pansy factors. During oral

argument, counsel for the parties agreed that the First Amendment

standard does not apply. After reviewing Avandia, we have determined

that the pertinent standard is the common law right of access. We are

obligated to apply the more exacting common law right of access standard

because the challenged documents are “judicial records” as they were filed

on our court’s public docket. The plaintiff and the defendants, as the

parties requesting sealing, bear the burden of showing that the interest in

secrecy outweighs the presumption and that the material subject of the

sealing is the “kind of information that courts will protect and that

disclosure will work a clearly defined and serious injury to the party

seeking closure.” Miller, 16 F.3d at 551.

     To balance the competing interests, we “must conduct a document-by-

document review” of the contents of the challenged documents. Avandia,

924 F.3d at 674. At the oral argument, counsel for the Rutkowskis stated

that the challenged documents consist of the five documents which were

identified in our confidentiality order dated February 27, 2019. (Doc. 76).

                                     13
Those documents are set out as follows:

     (a)   The Order Approving Settlement and Allocation in the
           above-captioned case dated February 27, 2019, is being
           filed contemporaneously with this Order. (Doc. 75).

     (b)   The Petition of Shirley DePari, Executrix of the Estate of
           Luigi Depari, for Approval of Settlement of Wrongful Death
           and Survival Actions and Allocation of Settlement
           Proceeds (with Exhibits) annexed to said order Approving
           Settlement and Allocation. (Doc. 67).

     (c)   Praecipe to Supplement Exhibits on Petition. (Doc. 71).

     (d)   Statement of Legal and Factual Justification for the
           Sealing Order Being Sought. (Doc. 65).

     (e)   Joint Amendment to Petition of Shirley DePari, Executrix
           of the Estate of Luigi DePari, for Approval of Settlement of
           Wrongful Death and Survival Actions and Allocation of
           Settlement Proceeds and for Temporary Sealing of the
           Petition. (Doc. 73).


     We shall now weigh the applicable factors as found in Avandia.

           (1)   The public’s right of access.

           Avandia instructs that the public’s right of access must be the

starting point, not just one of multiple factors, and that “the scale is tipped

at the outset in favor of access.” 924 F.3d at 677. Avandia further instructs

that the right of access is not a formality—as it “promotes public confidence

in   the   judicial   system”;   “diminishes    possibilities   for   injustice,

                                      14
incompetence, perjury, and fraud”; and “provides[s] the public with a more

complete understanding of the judicial system and a better perception of its

fairness.” Id. (quoting Littlejohn, 851 F.2d at 678). We are required to give

sufficient weight to the “public’s strong interest in the openness of judicial

records.” Avandia, 924 F.3d at 677.

           (2)      Document-by document review.

           Under Avandia, we are required to conduct a document-by-

document review of the disputed documents to give a particularized,

deliberate assessment of the standard as it applies to each disputed

document. Id. 924 F.3d at 677, n. 11.

                 a. The Order Approving Settlement and
                    Allocation in the above-captioned case
                    dated February 27, 2019, that is being filed
                    contemporaneously with this Order. (Doc.
                    75).

     This document approved the settlement terms, allocated the

settlement proceeds between the wrongful death and survival actions,

approved counsel fees, reimbursement of costs and workers’ compensation

lien, allocated the proceeds to the decedent’s wrongful death beneficiaries

and survival beneficiary, directed the prompt filing of an Inventory and

Inheritance Tax Return, and authorized the execution of the release.

                                      15
                 b. The Petition of Shirley DePari, Executrix
                    of the Estate of Luigi Depari, for Approval
                    of Settlement of Wrongful Death and
                    Survival Actions and Allocation of
                    Settlement Proceeds (with Exhibits)
                    annexed     to   said   order    Approving
                    Settlement and Allocation. (Doc. 67).


     This is the petition of the plaintiff seeking approval of the settlement

of the wrongful death and survival actions and approval of the allocation of

the settlement proceeds.     The petition identifies the parties and the

decedent. It states that the decedent died testate on November 18, 2016,

because of the subject accident.        It identifies the wrongful death

beneficiaries and a description of the accident and injuries of the decedent

resulting in his death. It requests approval of (1) the terms of settlement,

the payment of a workers’ compensation lien; (2) a proposed percentage

allocation of the wrongful death and survival actions with the reasons

justifying the proposed allocation; (3) the proposed allocation of the

settlement proceeds to the wrongful death beneficiaries; (4) the payment of

counsel fees and reimbursement of costs advanced based upon a contingent

fee agreement with plaintiff’s counsel; and (5) its request to seal the record

as it pertains to the settlement documents.      It further alleges that the
                                   16
agreement between the parties and the release submitted for signature are

subject to a confidentiality clause. Attached to the petition are several

exhibits identified as follows: Exhibit “A” is the Last Will and Testament

of the decedent; Exhibit “B” is the Short Certificate issued by the Clerk of

Judicial Records, Register of Wills Division for Lehigh County certifying

that the clerk granted Letters Testamentary to the plaintiff and that they

have not been revoked; Exhibit “C” is the Certification of Death listing

“blunt force trauma” as the cause of death; Exhibit “D” is the proposed

General Release of All Claims; Exhibit “E” is the first page of the Third

Party Settlement Agreement between the plaintiff and the decedent’s

workers’ compensation insurance carrier.        Finally, also attached were

proposed orders to seal the settlement documents and grant approval of the

settlement terms as well as a cover letter to the clerk of courts of this court

containing the sealed envelope of the petition requesting that they be

forwarded to the undersigned for consideration.

     We see no reason to seal the records contained in Exhibits “A” (Last

Will and Testament of the decedent), “B” (Short Certificate issued by the

Register of Wills), and “C” (Certification of Death). With respect to Exhibit

“D” (the General Release), we note that at the oral argument, counsel for

                                      17
the Rutkowskis agreed that the amount of settlement and counsel fees

associated with it may be redacted. (Doc. 97, at 38). Therefore, we will lift

the sealing order as to the General Release and redact any indication of the

settlement amount or any language that could be construed to determine

the amount. As Exhibit “E” contains only the first page of the Third-Party

Settlement Agreement with the workers’ compensations carrier, we will lift

the sealing order as to it.

                  c.    Praecipe to Supplement Exhibits on
                        Petition. (Doc. 71).

      This document is a supplement to the petition (Doc. 67) containing

the following documents: Exhibit “E” is the full copy of the Third Party

Settlement Agreement between the plaintiff and the decedent’s workers’

compensation insurance carrier; Exhibit “F” contains the executed

agreements for the allocation and receipt of wrongful death proceeds signed

by the children of the decedent; Exhibit “G” is the contingency fee

agreement with plaintiff’s counsel and signed by her; Exhibit “H” consists

of the costs disbursement sheets of plaintiff’s counsel evidencing the costs

advanced by counsel; Exhibits “I” and “J” are the verifications that there

are no child support liens and the Pennsylvania Department of Revenue’s

letter evidencing that it has no objection to the plaintiff’s proposed
                                 18
allocation.

     Exhibit “E” contains the entire agreement of the Third-Party

Settlement Agreement with the workers’ compensation carrier consisting

of two pages. We will lift the sealing order as to page one and redact all

amounts listed on page two of the agreement. With respect to Exhibit “F”

(the executed agreements for the allocation and receipt of wrongful death

proceeds signed by the children of the decedent), we will lift the sealing

order as it pertains to those executed agreements and redact any indication

of the settlement amount or any language that could be construed to

determine the amount. As Exhibit “G” (the contingency fee agreement with

plaintiff’s counsel and signed by the plaintiff) contains no language or

amounts that indicate the settlement amount, we will lift the sealing order

with respect to it and redact the payment terms to plaintiff’s counsel as a

potential net recovery received by the plaintiff may be ascertained. Exhibit

“H” consists of the costs disbursement sheets of plaintiff’s counsel

evidencing the costs advanced by counsel. The sealing order will remain in

effect as to this exhibit as the amount of the costs advanced by plaintiff’s

counsel could be ascertained.



                                    19
                (d)    Statement of Legal and Factual
                       Justification for the Sealing Order
                       Being Sought. (Doc. 65).

     This document contains the reasons in support of the request to seal

the settlement documents. Those reasons include that the plaintiff signed

a general release which contains a confidentiality provision and that the

plaintiff and the defendants agreed that all settlement documents should

be kept confidential with limited exceptions and filed under seal. Except

as set forth above, the allegations contained in this document do not make

any reference to the terms of settlement. Rather, it sets forth reasons in

support of a sealing order. We see no reason to seal this document under

these circumstances. By redacting the amount of the settlement and any

other identifying features that could lead to its ascertainment, we are

addressing the issue of potential prejudice proffered by the plaintiff and the

defendants.

                 (e)   Joint Amendment to Petition of Shirley
                       DePari, Executrix of the Estate of Luigi
                       DePari, for Approval of Settlement of
                       Wrongful Death and Survival Actions
                       and Allocation of Settlement Proceeds
                       and for Temporary Sealing of the
                       Petition. (Doc. 73).

     This document is filed jointly between the plaintiff and the

                                     20
defendants. It lists the four actions pending in Pennsylvania state court as

well as an unfiled claim involving a minor. The plaintiff and the defendants

maintain that there are four pending matters in Pennsylvania state courts

arising out of the same incident that is the subject of this action. (Doc. 73

¶ 1). In each of those actions, the plaintiff herein is a named defendant.

(Id.).   The averments contained in the joint petition do not make any

reference to the terms of settlement.     Rather, it sets forth reasons in

support of a sealing order. We see no reason to seal this document under

these circumstances.

            3.   Countervailing Interests

          Although “the right of access is firmly entrenched, so also is the

correlative principle that the right . . . is not absolute.” Bank of Am., 800

F.2d at 344. Rather, “the strong common law presumption of access must

be balanced against the factors militating against access. The burden is on

the party who seeks to overcome the presumption of access to show that the

interest in secrecy outweighs the presumption.” Id. (citations omitted).

          The plaintiff and the defendants assert that disclosure of the

amount of the settlement would permit the plaintiffs in the Pennsylvania

state court actions to discover wealth information of the plaintiff in this

                                     21
action. (Doc. 73 ¶¶ 5, 14-16). A plaintiff must demonstrate a well-founded

possibility that a defendant may be subject to punitive damages as a matter

of law before discovery of that defendant’s financial documents is

appropriate. Shelton v. Cty. of Chester, Civ. Action No. 13-4667, 2015 WL

5460623 *1 (E.D. Pa. Sept. 9, 2015). Moreover, the Pennsylvania Rules of

Civil Procedure require that the court approve a request to discover wealth

information in a claim for punitive damages in an order which sets forth

“appropriate restrictions as to the time of the discovery, the scope of the

discovery, and the dissemination of the material covered.” See Pa. R. Civ.

P. 4003.7. We agree with the plaintiff and the defendants that if the state

court plaintiffs obtained knowledge of the wealth of the plaintiff in this

action, it could serve to prejudice the plaintiff in potential settlement

negotiations in the state court actions where she is a named defendant. But

this is not an issue of discovery. Rather, the common law right of access

applies and by redacting the amount of the settlement and any other

identifying features that could lead to its ascertainment, we are addressing

the issue of potential prejudice proffered by the plaintiff and the

defendants.

     After weighing all applicable factors and applying the common law

                                    22
right of access standard, the balance tips in favor of temporary non-

disclosure of the redacted items set forth in this Memorandum while the

Pennsylvania state court actions remain pending. After their resolution,

there is no longer a need to seal the record as it pertains to the documents

as otherwise redacted by the order to follow.

     An appropriate order follows.

                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  United States Magistrate Judge

Dated: July 26, 2019




                                     23
